[Cite as State v. Ghonamy, 2017-Ohio-422.]



                                  IN THE COURT OF APPEALS

                         TWELFTH APPELLATE DISTRICT OF OHIO

                                         BUTLER COUNTY




STATE OF OHIO,                                  :

        Plaintiff-Appellee,                     :        CASE NO. CA2016-07-130

                                                :              DECISION
    - vs -                                                      2/6/2017
                                                :

WALED A. GHONAMY,                               :

        Defendant-Appellant.                    :



    CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                       Case No. CR2016-02-0144



Michael T. Gmoser, Butler County Prosecuting Attorney, Government Services Center,
315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Neal D. Schuett, 121 West High Street, Oxford, Ohio 45056, for defendant-appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript

of the docket and journal entries, the transcript of proceedings and original papers from

the Butler County Court of Common Pleas, and upon a brief filed by appellant's counsel.

        {¶ 2} Counsel for appellant, Waled A. Ghonamy, has filed a brief with this court

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1) indicates

that a careful review of the record from the proceedings below fails to disclose any errors
                                                                    Butler CA2016-07-130

by the trial court prejudicial to the rights of appellant upon which an assignment of error

may be predicated; (2) lists five potential errors "that might arguably support the appeal,"

Anders at 744, 87 S. Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to

withdraw as counsel for appellant on the basis that the appeal is wholly frivolous; and (5)

certifies that a copy of both the brief and motion to withdraw have been served upon

appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason

that it is wholly frivolous.


       HENDRICKSON, P.J., RINGLAND and PIPER, JJ., concur.




                                            -2-